DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGpub: 2015/0287708 A1), herein after Lin, in view of Foster et al. (US PGpub: 2012/0320558 A1), herein after Foster.
Regarding claim 1, Lin teaches, in FIG. 13a-14b, a semiconductor device, comprising: a substrate; a terminal formed over the substrate (substrate on which  terminal (302) and an insulating layer (298) is formed); an insulating layer (298) formed over the substrate including an opening in the insulating layer over the terminal (on top of 302 there is an opening as in FIG. 13t); an encapsulant (286 ,FIG. 13u) disposed over a first portion of the insulating layer while a second portion of the insulating layer around the opening of the insulating layer remains exposed from the encapsulant; and a shielding layer (346) formed over the substrate, insulating layer, and encapsulant (286 ,FIG. 13u) with the shielding layer (346) contacting the second portion of the insulating layer, wherein an opening in the shielding layer is formed over the terminal (298 is exposed in FIG. 13u, Paragraph [0149]. The explanation is that patterning the insulating layer which exposes the terminal).


    PNG
    media_image1.png
    707
    855
    media_image1.png
    Greyscale

Lin does not explicitly teach the shielding layer contacting the second portion of the insulating layer.
However, Foster teaches EMI shielding layer (FIG. 4, 18) physically contacting a portion of the insulating layer (16) disposed between the shielding layer and terminal (104).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s method of making a semiconductor device with teachings from Foster so that it help protect selected components on substrate from electromagnetic interference.
Regarding claim 2, Lin teaches the semiconductor device of claim 1, further including a semiconductor package disposed adjacent to the substrate, wherein the semiconductor package is connected to the terminal (as in FIG. 13s).
Regarding claim 3, Lin teaches the semiconductor device of claim 2, further including a ribbon cable or flexible printed circuit board coupled between the terminal and semiconductor package (276 is connected to terminal via interconnect structure with is PCB).
Regarding claim 4, Lin teaches the semiconductor device of claim 2, further including a board-to-board connector coupled between the terminal and semiconductor package (As in FIG. 13r. There are board to board connector or metallic connector).
Regarding claim 5, Lin teaches the semiconductor device of claim 1, further including a second terminal and a second opening formed through the insulating layer over the second terminal (multiple terminals are mere repetition of terminals as multiple terminals are formed. On each of 302 an opening is firmed as in FIG 13u)
Regarding claim 6, Lin teaches the semiconductor device of claim 5, wherein the opening of the shielding layer (346) is formed over the second terminal (formed over all 302 terminals or pads).
Regarding claim 7, Lin teaches, in FIG. 13a-14b, a semiconductor device, comprising: an encapsulant (286 ,FIG. 13u); a terminal disposed outside a footprint of the encapsulant (substrate on which  terminal (302) and an insulating layer (298) is formed); an insulating layer (298) including an opening formed through the insulating layer over the terminal; and a shielding layer (346) formed over the encapsulant, insulating layer, and terminal including an opening formed through the EMI shielding layer over the terminal (298 is exposed in FIG. 13u, Paragraph [0149]. The explanation is that patterning the insulating layer which exposes the terminal)).
Lin does not explicitly teach the EMI shielding layer formed over the encapsulant (286 ,FIG. 13u).
However, Foster teaches EMI shielding layer (FIG. 4, 18) formed over the encapsulant (286 ,FIG. 13u).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s method of making a semiconductor device with other teaching from Foster so that it help protect selected components on substrate from electromagnetic interference.
Regarding claim 8, Lin teaches the semiconductor device of claim 7, further including a second terminal and a second opening formed in the insulating layer over the second terminal (first and second contact pads are repetition of contact pad or terminals. Multiple terminals are formed for connection anyway. Multiple opening are formed on each of the contact pads)
Regarding claim 9, Lin teaches the semiconductor device of claim 8, wherein the opening of the EMI shielding layer is formed over the second terminal (345 is formed over 302 as in FIG. 13s).
Regarding claim 10, Lin teaches the semiconductor device of claim 7, wherein the terminal includes a contact pad (terminal 302 and surrounding part has contact pad).
Regarding claim 11, Lin teaches the semiconductor device of claim 7, further including an interconnect structure (includes 276, 277, 278) disposed over the terminal (302). 
Regarding claim 12, Lin teaches the semiconductor device of claim 11, further including a semiconductor package connected to the terminal through the interconnect structure (As in FIG. 13r. There are board to board connector or metallic connector).
Regarding claim 13, Lin teaches the semiconductor device of claim 7, further including a header disposed over the terminal (anything can be a header. Any part of the connector like terminal or port can be a header).
Regarding claim 14, Lin teaches, in FIG. 13a-14b,  a semiconductor device, comprising: a substrate; a first contact pad formed over the substrate; an insulating layer (298) formed over the substrate with an opening formed in the insulating layer over the first contact pad; an encapsulant (286) ,FIG. 13u) formed over a first portion of the insulating layer (298); and a conductive layer formed over the insulating layer and encapsulant, wherein a portion of the conductive layer (346) contacts a second portion of the insulating layer and the conductive layer (346) includes an opening over the first contact pad (298 is exposed in FIG. 13u, Paragraph [0149]. The explanation is that patterning the insulating layer which exposes the terminal.).


    PNG
    media_image1.png
    707
    855
    media_image1.png
    Greyscale

Lin does not explicitly teach conductive layer physically contacts a second portion of the insulating layer.
However, Foster teaches conductive layer (FIG. 4, 18) physically contacts a second portion of the insulating layer (16).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s method of making a semiconductor device with other teaching from Foster so that it help protect selected components on substrate from electromagnetic interference.
Regarding claim 15, Lin teaches the semiconductor device of claim 14, further including a second contact pad formed over the substrate and a second opening formed in the insulating layer over the second contact pad (first and second contact pads are repetition of contact pad or terminals. Multiple terminals are formed for connection anyway. Multiple opening are formed on each of the contact pads).
Regarding claim 16, Lin teaches the semiconductor device of claim 15, wherein the opening of the conductive layer (356) is formed over the first contact pad and second contact pad (first and second contact pads are repetition of contact pad or terminals. Multiple terminals are formed for connation anyway).
Regarding claim 17, Lin teaches the semiconductor device of claim 14, further including an interconnect structure (included 276, 277, 278)  disposed over the first contact pad (interconnect structure disposed over the terminal (302) or contact pad).
Regarding claim 18, Lin teaches the semiconductor device of claim 17, wherein the interconnect structure extends outside a footprint of the substrate (302 with contact pad outside the main footprint of substrate).
Regarding claim 19, Lin teaches the semiconductor device of claim 14, further including a header pin disposed over the first contact pad (anything can be a header. Any part of the connector like terminal or port can be a header).
Regarding claim 20, Lin teaches the semiconductor device of claim 14, further including an electrical component disposed between the substrate and conductive layer (there are multiple layers in between substrate and conductive layer).
Regarding claim 21, Lin teaches, in FIG. 13a-14b, a method of making a semiconductor device, comprising: providing a substrate including a contact pad, an insulating layer formed over the contact pad, and a conductive layer formed over the insulating layer; , wherein a portion of the conductive layer physically contacts a portion of the insulating layer; removing the portion of the conductive layer to expose a portion of the insulating layer; and removing the portion of the insulating layer to expose the contact pad (terminal (302) , an insulating layer (298) , electrical component (276), encapsulant (286) ,FIG. 13u); shielding layer (346) to expose the portion of the insulating layer (298 is exposed in FIG. 13u, Paragraph [0149]. The explanation is that patterning the insulating layer which exposes the terminal.).


    PNG
    media_image1.png
    707
    855
    media_image1.png
    Greyscale

Lin does not explicitly teach a portion of the conductive layer physically contacts a portion of the insulating layer;
However, Foster teaches a portion of the conductive layer (FIG. 4, 18) physically contacting a portion of the insulating layer (16).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s method of making a semiconductor device with other teaching from Foster so that it help protect selected components on substrate from electromagnetic interference.
Regarding claim 22, Lin teaches the semiconductor device of claim 21, further including an interconnect structure disposed over the terminal (interconnect structure 277, 278 are top on contact pad 302).
Regarding claim 23, Lin teaches the semiconductor device of claim 22, further including a semiconductor package connected to the substrate through the interconnect structure and terminal (interconnect structure 277, 278 are top on contact pad 302).
Regarding claim 24, Lin teaches the semiconductor device of claim 22, wherein the interconnect structure includes a ribbon cable connector (PCB has ribbon like cable connector).
Regarding claim 25, Lin teaches the semiconductor device of claim 21, further including a header disposed over the terminal (anything can be a header. Any part of the connector like terminal or port can be a header).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
For Claim 1 and other independent claims, MIYAIRI; KEN (US 20170345793 A1) is also teaching most of the claims excepts EMI shielding layer.
For EMI shielding layer as in Claim 8, please see WU; MING-CHE (US PGpub: 2012/0248585 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828